Case 2:18-mj-08189-LDW Document 33 Filed 04/12/19 Page 1 of 2 PagelD: 51

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon, Leda Dunn Wettre, U.S.M.J.
v. : Mag. No. 18-8189

NESTER ESTUARDO RUANO : ORDER FOR CONTINUANCE

GUTIERREZ

This matter having come before the Court on the joint application of
Craig Carpenito, United States Attorney for the District of New Jersey (by
Lauren Repole, Assistant United States Attorney), and Defendant Nester
Estuardo Ruano Gutierrez (by David Glassman, Esq.), for an order granting a
continuance of the proceedings in the above-captioned matter; and Defendant
being aware that he has the right to have the matter submitted to a grand jury
within 30 days of the date of his arrest pursuant to Title 18 of the United
States Code, Section 3161(b}; and Defendant, through his attorney, having
consented to the continuance; and three prior continuances having been
granted; and for good and sufficient cause shown,

IT IS THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

(1) The parties have entered into a plea agreement and seek additional
time to schedule and prepare for a Rule 11 hearing, which would render trial
unnecessary;

(2) Defendant has consented to the aforementioned continuance;

(3) The grant of a continuance will likely conserve judicial resources;

and
Case 2:18-mj-08189-LDW Document 33 Filed 04/12/19 Page 2 of 2 PagelD: 52

(4) Pursuant to Title 18 of the United States Code, Section 3161(h)(7),
the ends of justice served by granting the continuance outweigh the best
interests of the public and Defendant in a speedy trial.

WHEREFORE, it is on this [BXiay of April, 2019;

ORDERED that this action be, and it hereby is, continued from the date
this Order is signed through and including June 15, 2019; and it is further

ORDERED that the period from the date this Order is signed through
and including June 15, 2019 shall be excludable in computing time under the

Speedy Trial Act of 1974.

 

els 1) when

NORABLE LEDA DUNN WETTRE
United States Magistrate Judge

Form and etry consented to:

 

David Glassman
Counsel for Defendant

/s/ Lauren Repole

Lauren Repole
Assistant United States Attorney
